McGrath, C. J.
(dissenting). I cannot concur with my associates in the conclusion reached herein. Defendant’s track is supposed to occupy a portion of the roadbed ordinarily devoted to travel. If so constructed as to ■exclude the public froin that part of the roadway used by ■ it, complainants have a right to complain. Street-railway use of streets or highways cannot be allowed to be exclusive. This railway is constructed upon a sandy roadbed, with a T rail. One of defendant’s witnesses describes it .as “a very deep, sandy road.” The roadbed was cut in some places and in others filled. It is conceded that at certain points the top of the rail is below the surface of ■other portions of the road, so that a «rain washes the sand upon the rail; and, as one of defendant’s witnesses says, the rails have to be brushed off in order that the electric ■connection may be made.
I think that it is the duty of defendant to restore the road to its former condition for the purpose of travel, and to so construct its road that the public shall not be excluded from that part of the highway. The only •difference between the surface of this road as constructed .at any point and that of the ordinary commercial road is that the space between the rails and immediately outside ■of the tracks is filled in, not with gravel or cinders or some substance that will carry wagon wheels, but with sand, through which the wheels plough until they reach the rails. Under the statute requiring, railroads to restore ■the highway, the space between the tracks, and for a .short distance outside the tracks, is planked or paved, so .as to admit of free passage over the tracks. It is contemplated that the portion of streets and highways occupied by street-railway tracks is to be used by the public with the other portions of the highway. I do not think that defendant .should be allowed to maintain or operate ■the road until this objectionable feature has been removed.